Exhibit 10.25



MCMORAN EXPLORATION CO.




Form of

RESTRICTED STOCK UNIT AGREEMENT

UNDER THE 2001 STOCK INCENTIVE PLAN




AGREEMENT dated as of ______________, 20__ (the “Grant Date”), between McMoRan
Exploration Co., a Delaware corporation (the “Company”), and ______________ (the
“Participant”).

1.

Pursuant to the McMoRan Exploration Co. 2001 Stock Incentive Plan (the “Plan”),
the Participant is hereby granted effective the Grant Date ___________
restricted stock units (“Restricted Stock Units” or “RSUs”) on the terms and
conditions set forth in this Agreement and in the Plan.

(a)

Defined terms not otherwise defined herein shall have the meanings set forth in
Section 2 of the Plan.

(b)

Subject to the terms, conditions, and restrictions set forth in the Plan and
herein, each RSU granted hereunder represents the right to receive from the
Company, on the respective scheduled vesting date for such RSU set forth in
Section 2(a) of this Agreement or on such earlier date as provided in Section
2(b) of this Agreement or Section 6(b) of this Agreement (the “Vesting Date”),
one share (a “Share”) of common stock of the Company (“Common Stock”), free of
any restrictions, all amounts notionally credited to the Participant’s Dividend
Equivalent Account (as defined in Section 4 of this Agreement) with respect to
such RSU, and all securities and property comprising all Property Distributions
(as defined in Section 4 of this Agreement) deposited in such Dividend
Equivalent Account with respect to such RSU.

(c)

As soon as practicable after the Vesting Date for any RSUs granted hereunder,
the Participant shall receive from the Company one or more stock certificates
for the number of Shares to which the vested RSUs relate, free of any
restrictions, a cash payment for all amounts notionally credited to the
Participant’s Dividend Equivalent Account with respect to such vested RSUs
(unless the receipt of such Shares and amounts has been deferred by the
Participant pursuant to the provisions of Section 5(a) of this Agreement), and
all securities and property comprising all Property Distributions deposited in
such Dividend Equivalent Account with respect to such vested RSUs.

2.

The RSUs granted hereunder shall vest in installments as follows:

Scheduled Vesting Date

Number of RSUs










(a)

Notwithstanding Section 2(a) of this Agreement, at such time as there shall be a
Change in Control of the Company, all unvested RSUs shall be accelerated and
shall immediately vest.

(b)

Until the respective Vesting Date for an RSU granted hereunder, such RSU, all
amounts notionally credited in any Dividend Equivalent Account related to such
RSU, and all securities or property comprising all Property Distributions
deposited in such Dividend Equivalent Account related to such RSU shall be
subject to forfeiture as provided in Section 6 of this Agreement.

3.

Except as provided in Section 4 of this Agreement, an RSU shall not entitle the
Participant to any incidents of ownership (including, without limitation,
dividend and voting rights) in any Share until the RSU shall vest and the
Participant shall be issued a certificate for the Share to which such RSU
relates nor in any securities or property comprising any Property Distribution
deposited in a Dividend Equivalent Account related to such RSU until such RSU
vests.

4.

From and after the Grant Date of an RSU until the issuance of a certificate for
the Share payable in respect of such RSU, the Participant shall be credited, as
of the payment date therefor, with (i) the amount of any cash dividends and (ii)
the amount equal to the Fair Market Value of any Shares, Subsidiary securities,
other securities, or other property distributed or distributable in respect of
one share of Common Stock to which the Participant would have been entitled had
the Participant been a record holder of one share of Common Stock at all times
from the Grant Date to such issuance date (a “Property Distribution”).  All such
credits shall be made notionally to a dividend equivalent account (a “Dividend
Equivalent Account”) established for the Participant with respect to all RSUs
granted hereunder with the same Vesting Date.  All credits to a Dividend
Equivalent Account for the Participant shall be notionally increased by the
Account Rate (as hereinafter defined), compounded quarterly, from and after the
applicable date of credit until paid in accordance with the provisions of this
Agreement.  The “Account Rate” shall be the prime commercial lending rate
announced from time to time by The Chase Manhattan Bank, N.A. or by another
major national bank headquartered in New York, New York designated by the
Committee.  The Committee may, in its discretion, deposit in the Participant’s
Dividend Equivalent Account the securities or property comprising any Property
Distribution in lieu of crediting such Dividend Equivalent Account with the Fair
Market Value thereof.

5.

Notwithstanding the provisions of Section 1(d) of this Agreement, if, one year
prior to the Vesting Date for any RSUs, the Participant shall so elect in
accordance with procedures established by the Committee, all or a portion of the
Shares issuable to the Participant upon the vesting of such RSUs and all or a
portion of the amounts notionally credited in the Dividend Equivalent Account
related to such RSUs shall not be distributed on the Vesting Date but shall be
deferred and paid in one or more periodic installments, not in excess of ten,
beginning at such time or times elected by the Participant; provided, however,
that the deferral period shall end no later than three months after the date
(the “Termination Date”) that the Participant ceases for any reason to be an
Eligible Individual (“Termination”) for any reason other than the Participant’s
Disability or Retirement and shall end three years after the Termination Date if
the Participant’s Termination occurs by reason of the Participant’s Disability
or Retirement.  In the event of any Termination, a distribution of all amounts
due hereunder shall be made in full to the Participant or his or her designated
beneficiary as soon as administratively possible following the date the
Participant is scheduled to receive a distribution hereunder.  All securities or
property comprising Property Distributions deposited in such Dividend Equivalent
Account related to such RSUs shall, however, be distributed to the Participant
as soon as practicable after the Vesting Date for such RSUs, irrespective of
such deferral election.

(a)

The provisions of Section 4 shall continue to apply to all such vested RSUs and
all such credited amounts subject to a deferral election until paid in
accordance with the provisions of this Agreement; provided, however, in the
event that the Committee determines in its discretion to distribute the
securities or property comprising a Property Distribution paid on or after the
Vesting Date for such vested RSUs in lieu of crediting the Dividend Equivalent
Account with respect to such vested RSUs with the Fair Market Value thereof,
such securities or property shall not be deposited in such Dividend Equivalent
Account but shall instead be distributed directly to the Participant.

6.

Except as set forth in Section 6(b) of this Agreement, all unvested RSUs
provided for in this Agreement, all amounts credited to the Participant’s
Dividend Equivalent Accounts with respect to such RSUs, and all securities and
property comprising Property Distributions deposited in such Dividend Equivalent
Accounts with respect to such RSUs shall immediately be forfeited when the
Participant ceases to be an Eligible Individual.  In the event of a sale by the
Company of its equity interest in a Subsidiary following which such entity is no
longer a Subsidiary of the Company, persons who continue to be employed by such
entity following such sale shall cease to be Eligible Individuals for purposes
of the Plan and this Agreement.

(a)

Notwithstanding the foregoing, if the Participant ceases to be an Eligible
Individual by reason of the Participant’s death, Disability, or Retirement, all
the unvested RSUs granted hereunder, all amounts credited to the Participant’s
Dividend Equivalent Accounts with respect to such RSUs, and all securities and
property comprising Property Distributions deposited in such Dividend Equivalent
Accounts with respect to such RSUs shall vest as of the Participant’s
Termination Date.  In the event that the Participant ceases to be an Eligible
Individual by reason of the Participant’s Termination by his employer or
principal without Cause, the Committee or any person to whom the Committee has
delegated authority may, in its or his sole discretion, determine that all or
any portion of the unvested RSUs granted hereunder, all amounts credited to the
Participant’s Dividend Equivalent Accounts with respect to such RSUs, and all
securities and property comprising Property Distributions deposited in such
Dividend Equivalent Accounts with respect to such RSUs shall vest as of the
Participant’s Termination Date.

7.

The RSUs granted hereunder, any amounts notionally credited in the Participant’s
Dividend Equivalent Accounts, and any securities and property comprising
Property Distributions deposited in such Dividend Equivalent Accounts are not
transferable by the Participant otherwise than by will or by the laws of descent
and distribution or pursuant to a domestic relations order, as defined in the
Code.

8.

All notices hereunder shall be in writing and, if to the Company, shall be
delivered personally to the Secretary of the Company or mailed to its principal
office, 1615 Poydras Street, New Orleans, Louisiana  70112, addressed to the
attention of the Secretary; and, if to the Participant, shall be delivered
personally or mailed to the Participant at the address on file with the Company.
 Such addresses may be changed at any time by notice from one party to the
other.

9.

This Agreement is subject to the provisions of the Plan.  The Plan may at any
time be amended by the Board, except that any such amendment of the Plan that
would materially impair the rights of the Participant hereunder may not be made
without the Participant’s consent.  The Committee may amend this Agreement at
any time in any manner not inconsistent with the terms of the Plan, including,
without limitation, to change the date or dates as of which the RSUs granted
hereunder vest.  Notwithstanding the foregoing, no such amendment may materially
impair the rights of the Participant hereunder without the Participant’s
consent.  Except as set forth above, any applicable determinations, orders,
resolutions or other actions of the Committee shall be final, conclusive and
binding on the Company and the Participant.

10.

The Participant is required to satisfy any obligation in respect of withholding
or other payroll taxes resulting from the vesting of any RSU granted hereunder
or the payment of any securities, cash, or property hereunder, in accordance
with procedures established by the Committee, as a condition to receiving any
certificates for securities, cash payments, or property resulting from the
vesting of any RSU or otherwise.

11.

Nothing in this Agreement shall confer upon the Participant any right to
continue in the employ of the Company or any of its Subsidiaries, or to
interfere in any way with the right of the Company or any of its Subsidiaries to
terminate the Participant’s employment relationship with the Company or any of
its Subsidiaries at any time.

12.

As used in this Agreement, the following terms shall have the meanings set forth
below.

(a)

“Cause” shall mean any of the following: (i) the commission by the Participant
of an illegal act (other than traffic violations or misdemeanors punishable
solely by the payment of a fine), (ii) the engagement of the Participant in
dishonest or unethical conduct, as determined by the Committee or its designee,
(iii) the commission by the Participant of any fraud, theft, embezzlement, or
misappropriation of funds, (iv) the failure of the Participant to carry out a
directive of his superior, employer or principal, or (v) the breach of the
Participant of the terms of his engagement.

(b)

“Change in Control” shall mean the earliest of the following events:  (i) any
person or any two or more persons acting as a group, and all affiliates of such
person or persons, shall acquire beneficial ownership of more than 25% of all
classes and series of the Company’s outstanding stock (exclusive of stock held
in the Company’s treasury or by the Company’s Subsidiaries), taken as a whole,
that has voting rights with respect to the election of directors of the Company
(not including any series of preferred stock of the Company that has the right
to elect directors only upon the failure of the Company to pay dividends)
pursuant to a tender offer, exchange offer, purchase or other acquisition or
series of purchases or other acquisitions, or any combination of those
transactions (a “25% Stock Acquisition”); provided, however, that any 25% Stock
Acquisition shall not constitute a Change in Control if all of the acquiring
persons enter into a standstill agreement with the Company in a form approved by
the Board and a majority of the members of the Board at the time of such
approval were also members of the Board immediately prior to the 25% Stock
Acquisition, or (ii) there shall be a change in the composition of the Board at
any time within two years after any tender offer, exchange offer, merger,
consolidation, sale of assets or contested election, or any combination of those
transactions (a “Transaction”), such that (A) the persons who were directors of
the Company immediately before the first such Transaction cease to constitute a
majority of the board of directors of the corporation that shall thereafter be
in control of the companies that were parties to or otherwise involved in such
Transaction or (B) the number of persons who shall thereafter be directors of
such corporation shall be fewer than two-thirds of the number of directors of
the Company immediately prior to such first Transaction.

(c)

“Disability” shall mean long-term disability, as defined in the Company’s
long-term disability plan.

(d)

“Fair Market Value” shall, with respect to a share of Common Stock, a Subsidiary
security, or any other security, have the meaning set forth in the McMoRan
Exploration Co. 2001 Stock Incentive Plan Policies of the Committee, and, with
respect to any other property, mean the value thereof determined by the board of
directors of the Company in connection with declaring the dividend or
distribution thereof.

(e)

“Retirement” shall mean early, normal or deferred retirement of the Participant
under a tax qualified retirement plan of the Company or any other cessation of
the provision of services to the Company or a Subsidiary by the Participant that
is deemed by the Committee or its designee to constitute a retirement.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month, and year first above written.




MCMORAN EXPLORATION CO.







By:

____________________________________







____________________________________

(Participant)




____________________________________

(Street Address)




____________________________________

(City)  (State)   (Zip Code)


